Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 1-6 and 8 are blurry and do not reproduce well.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 6 is objected to because of the following informalities:  the term “JSON” is used without any explanation as to the definition of the acronym.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, the term “thereof” is indefinite, as many combinations can be made.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1–15 are rejected under 35 U.S.C. 103 as being unpatentable over Mashburn et al. (US PGPub 20160292632 A1) in view of Klicpera (US PGPub 20190234786 A1).
Regarding Claim 1, Mashburn discloses a method for monitoring an amount of a commodity in a remote storage container via a system, said method comprising: (i) measuring via a sensor (214) the amount of the commodity (Para. 20) in the remote storage container (203) and outputting (Para. 20), but does not explicitly disclose the details of the signal.
Klicpera teaches the use of both analog and digital signals (Para. 74) in order to send signals.
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the signal of Mashburn with a digital signal as taught by Klicpera in order to be able to send a signal containing more information.
As a result, the Mashburn–Klicpera combination teaches outputting an analog or digital signal, wherein if the signal outputted by the sensor is an analog signal, the method further comprises converting the analog signal to a digital signal (Klicpera Para. 74).
Klicpera teaches (ii) packaging the digital signal into a data file (Para. 106); (iii) publishing via a wireless connection the data file to a message query telemetry transport (MQTT) broker for access by a user (Para. 55); (iv) receiving confirmation that the MQTT broker received the data file (Para. 63); (v) accessing by the user information from the data file (Para. 55); and (vi) repeating steps (i) to (v) after a predetermined time (Paras. 70 and 107).  
 It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the monitoring system of Mashburn with a means to pack, transport, receive information as described above as taught by Klicpera in order to reliably transfer large amounts of information from a remote location.  Thus, providing a user with real-time information regarding the remote thing to be monitored.
Regarding Claim 2, Mashburn discloses the use of a battery (218), but not a solar battery.
Klicpera a solar cell and the method further comprises generating energy with the solar cell to power the system in order to power the wireless system.  Para. 170.
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the battery of Mashburn with a solar cell battery as taught by Klicpera in order to provide continuous power to the system with minimum user intervention.
Regarding Claim 3, the Mashburn–Klicpera combination teaches the system further comprises an energy storage module (Mashburn 218)  and the method further comprises storing energy generated from the solar cell in the energy storage module.  
Regarding Claim 4, the Mashburn–Klicpera combination teaches the system further comprises a power management module for measuring an energy level of the energy storage module and for providing power to the system (Mashburn Paras. 27, 30 and 33).  
Regarding Claim 5, the Mashburn–Klicpera combination teaches the sensor is a hall sensor.  Mashburn Para. 20.  
Regarding Claim 6, the Mashburn–Klicpera combination teaches the system further comprises a processor for packaging the digital signal into a data file, and wherein the data file comprises a JSON file.  Klicpera Para. 84.
Regarding Claim 7, the Mashburn–Klicpera combination teaches a cellular antenna (Klicpera 322), and wherein publishing via the wireless connection the data file comprises transmitting the data file via a cellular network.  Klicpera Paras. 160 and 175–176.
Regarding Claim 8, the Mashburn–Klicpera combination teaches monitoring the amount of the fluid comprises monitoring a level or a pressure of the fluid in the remote storage container.  Mashburn Para. 13.
Regarding Claim 9, the Mashburn–Klicpera combination teaches the liquid is propane, and wherein the remote storage container is a propane tank.  Mashburn Para. 12.
Regarding Claim 10, the Mashburn–Klicpera combination teaches a Bluetooth low energy module, and is capable of local wireless communication therewith.  Klicpera Para. 5.
Regarding Claim 11, the Mashburn–Klicpera combination teaches a human-machine interface for installation and use.  Mashburn Para. 23.
Regarding Claim 12, the Mashburn–Klicpera combination teaches after receiving confirmation that the MQTT broker received the data file, the method further comprises putting the system into a sleep mode for the predetermined time prior to (vi) repeating steps (i) to (v).  Klicpera Para. 50.  
Regarding Claim 13, the Mashburn–Klicpera combination teaches the method cycles between steps (i) to (v) and the sleep mode based on a determined schedule.  Klicpera Paras. 47 and 50.
Regarding Claim 14, the Mashburn–Klicpera combination teaches the determined schedule is a determined by a machine learning algorithm, and the method further comprises determining an optimum determined schedule.  Klicpera Paras. and 50.
Regarding Claim 15, the Mashburn–Klicpera combination teaches a system capable of performing the method of claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Al-Fuqaha et al. (US PGPub 20180011694 A1), Shibaev et al. (US PGPub ) disclose the use of MQTT and JSON, Ahmad et al. (US 9454856 B2), Schimnowski et al. (USPN 7197407 B2) disclose a monitoring system for a tank.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753